Citation Nr: 0621903	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for calluses of both feet from January 28, 1991, 
to September 17, 1995.

2.  Entitlement to an initial disability rating in excess of 
20 percent for calluses of the right foot from September 18, 
1995, to January 31, 2000.

3.  Entitlement to an initial disability rating in excess of 
20 percent for calluses of the left foot from September 18, 
1995, to January 31, 2000.

4.  Entitlement to an initial disability rating in excess of 
30 percent for calluses of the right foot from February 1, 
2000.

5.  Entitlement to an initial disability rating in excess of 
30 percent for calluses of the left foot from February 1, 
2000.

6.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	K.D. Snyder, Attorney


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In an August 1991 rating decision, the RO granted service 
connection for calluses of both feet and assigned zero 
percent (noncompensable) evaluations, effective January 28, 
1991.  Subsequent rating decisions increased the evaluations 
for the veteran's disabilities, and the issues are as listed 
on the title page.  In addition, in a December 2001 rating 
decision, the RO denied a total disability rating based on 
individual unemployability (TDIU).  In November 2003, the 
Board remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the November 2003 remand, the Board requested, in part, 
that the RO send the veteran a letter that complies with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and implemented at 38 C.F.R. § 3.159 
(2005).

Accordingly, in August 2004, the RO sent the veteran a notice 
letter.  The letter, however, did not adequately address all 
of the notice requirements.  In particular, the letter did 
not provide adequate notice of the type of medical evidence 
needed to substantiate a claim for a higher disability 
rating.  In this regard, the letter stated that, before his 
claim may be reconsidered, the veteran must submit a 
statement from his doctor containing clinical and laboratory 
or X-ray findings.  The Board observes that the above 
statement does not highlight the need for medical evidence 
showing that the veteran's disabilities are more severe than 
previously evaluated.  In addition, the letter did not 
provide any notice regarding the TDIU claim.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the November 2003 Board remand.

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  

In this case, the veteran was not provided with notice of the 
type of evidence needed to establish an effective date for 
the claims on appeal.  As this question is currently 
involved, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
him that an effective date for the award of benefits will be 
assigned when service connection is granted, and also 
includes an explanation of the type of evidence needed to 
establish an effective date.

Lastly, in a December 2005 correspondence, the veteran's 
representative noted an ambiguity in the December 2005 
supplemental statement of the case (SSOC).  He noted the 
following statement: However, the examiner felt that the it 
is not as likely as not that the foot problem is caused your 
unemployability.  The representative stated that it is not 
clear what the above sentence means.  In this regard, the 
Board observes that the sentence, without referencing the 
actual examination report, can be viewed as ambiguous.  Thus, 
the Board finds that the RO should furnish the veteran and 
his representative a new SSOC correcting this error.  See 38 
C.F.R. § 19.31(b) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  With respect to each of the issues on 
appeal, the RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is needed to 
substantiate claims for a higher 
disability rating and a TDIU.  The letter 
should also indicate which portion of the 
evidence, if any, is to be provided by the 
veteran and which portion, if any, VA will 
attempt to obtain on his behalf.  Lastly, 
the letter should request that the veteran 
provide any evidence in his possession 
that pertains to his claims.

In addition, the RO should send the 
veteran and his representative a 
corrective VCAA notice that includes an 
explanation of the information or evidence 
needed to establish an effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman, supra.

2.  After completing any necessary 
development, the RO should readjudicate 
all of the issues on appeal.  This review 
should include consideration of the proper 
wording of the examiner's opinion as 
reflected in the November 2005 VA 
examination report.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



